DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2017/0124853) in view of Uber III (US 5,739,508).
  Regarding claim 1, Mehta discloses a delivery safety ensuring method for a wearable medical system (page 1, [0005]), comprising the following steps: 3) requiring, via the processor, for authentication of the delivery instruction or a suspension (cancelled) instruction from the smart device by the wearable medical device (fig. 1-fig. 2; page 1, [0005]); 4)  using an authentication tool independent of the smart device to send an authentication information to a receiver set in the wearable medical device by the user, wherein the communication between the authentication tool and the receiver is a proximity communication without any direct physical contact being needed (fig. 1-fig. 2; page 1, [0005-0006]); 
5)  establishing, via the processor, a secure communication with the smart device by the wearable medical device if the requirement for authentication is satisfied (to provide authentication to the communications to establish a communication link in page 1, [0005]); 6)  instructing, via the processor, an alert system set in the wearable medical device to give a feedback to the user if the requirement for authentication is satisfied (fig. 1-fig. 2; fig. 4-fig. 6; page 1, [0005]).

 However, Uber III discloses selecting and inserting an alternative physical key into a wearable medical device by a user, wherein the alternative physical key is carrying a proper operating mode configured to restrict a delivery amount within a pre-determined range (col. 5, lines 52-63); 2)   determining, via a processor, whether a delivery instruction given by a smart device is within the pre-determined range of the selected physical key by the wearable medical device (fig. 1; col. 5, lines 51-67).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Uber III within the system of Mehta in order to provide accurate information related  to medical wearable devices thereby maximizing the efficiency and the reliability of the system.

 Regarding claim 2. Mehta discloses wherein further comprises declining, via the processor, to establish a secure communication between the smart device and the wearable medical device if the delivery instruction from the smart device is out of the pre-determined range of the selected physical key, or the requirement for authentication is unsatisfied (page 1, [0005])

Regarding claim 3, Mehta discloses wherein, the authentication tool is a portable item without Internet access or a movement made by the user (page 1, [0005]).

  Regarding claim 5, Mehta discloses wherein the receiver is a magnetic sensor, and the authentication tool is a portable item made of or containing magnetic material (page 1, [0005]).
 Regarding claim 6, Mehta discloses wherein the authentication tool is a portable item made of or containing metal material, and the receiver is one of a capacitive sensor, an inductive sensor and an eddy-current sensor (page 1, [0005]).
 Regarding claim 7, Mehta discloses wherein, the receiver is a linear accelerometer (page 1, [0003]), and the authentication tool is a linear movement made by the user which is one or a combination of jumping, squatting and tapping the wearable medical device through clothing (page 1, [0005]).
 Regarding claim 8, Mehta discloses wherein, the receiver is a gyroscope sensor, and the authentication tool is a twisting movement made by the user (page 1, [0003-0005]).
 Regarding claim 9, Mehta discloses wherein, the receiver is an ultrasonic receiving sensor, and the authentication tool is a portable item with an ultrasonic transmitter (page 1, [0003-0005]).

   Regarding claim 10, Mehta and Uber III disclose all the limitations set forth in claim 1 and Uber III further discloses  wherein, the receiver is a built-in RFID reader or tag, and the authentication tool is a portable item with a corresponding RFID tag or reader (col. 4, line 4 and line 41).
 Regarding claim 11, Mehta and Uber III disclose all the limitations set forth in claim 1 and Uber III further discloses  wherein, the receiver is a built-in NFC reader or tag, and the authentication tool is a portable item with a corresponding NFC tag or reader (col. 4 and line 41).

Regarding claim 12, Mehta discloses wherein, the alert system set in the wearable medical device comprises a buzzer and a vibration motor (alert) (page 1, [0005-0006]).

Regarding claim 13, Mehta discloses wherein, the operating mode comprises one or a combination of a basal rate delivery mode, a programmable basal rate delivery mode, a bolus dose delivery mode, a delivery suspension mode, a system locking mode and a wireless control mode (delivery in page 1, [0005]).
 Regarding claim 14, Mehta discloses a delivery device comprising a processer, a receiver, an alert system and alternative physical keys with respective operating modes; an authentication tool independent of a smart device (page 1, [0005]).
Regarding claim 15, Mehta discloses  wherein, the alternative physical keys further carry pre-determined setting rules, configured to limit acceptable orders to changing system settings or executing special instructions from the smart device (page 1, [0005-0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalpin et al. (US 2014/0153719) discloses proximity signature…..device.
Presson et al. (US 5,215,334) discloses emergency medical card.
Shim (US 2015/0195401) discloses method for managing email…… the method.
Lee et al. (US 2015/0002425) discloses method for switching digitizer mode.
Lei et al.  (US 2017/0202722) discloses smart wearable device.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP


                                                                              /DANIEL PREVIL/                                                                              Primary Examiner, Art Unit 2684